STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                                 NO.    2021      KW     1619


VERSUS


TRESSIE          LUCINDA       NEWBERRY                                                      MARCH        14,      2022




In    Re:          Tressie           Lucinda             Newberry,           applying        for         supervisory
                   writs,          19th        Judicial         District        Court,           Parish         of    East

                   Baton          Rouge,      No.    09- 13- 0206.




BEFORE:            GUIDRY,          HOLDRIDGE,            AND   CHUTZ,        JJ.


        WRIT       DENIED           ON     THE      SHOWING       MADE.        This    court           returned        the

record       on        December          13,        2021.         Counsel       failed           to     include        the
application             for       postconviction             relief,         the     State' s         response,        the
commissioner'            s     report,           the      district           court'    s     ruling,            and    the
trial        transcript.                   Supplementation                of    this        writ         application

and/ or an application for rehearing will not be                                             considered.               See
Uniform          Rules       of    Louisiana          Courts       of   Appeal,        Rules          2- 18. 7 &      4- 9.
Any     future           filing          on      this       issue       should        include            the       entire

contents          of    this       application,             the missing             items noted above,                 and

a    copy    of        this       ruling.           In    the     event      relator        elects         to      file   a

new     application                with        this       court,        he     may     do        so    without         the

necessity of obtaining a return date,                                         and    the     application              must

be filed on or before April 11, 2022.


                                                            JMG
                                                             GH
                                                            WRC




COURT       OF APPEAL,             FIRST       CIRCUIT




AEWI#            JIY
                   FOR
                        CLERK
                             THE
                                    OF
                                    COURT
                                         COURT